DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2022 has been entered.
Claim Status
Claims 1, 25-29, 31, 47, 49-58 and 60 are pending. 
Claims 48 and 59 are canceled and claims 2-24, 30 and 32-46 were previously cancelled.
Claims 1, 47, 49, and 50 are currently amended.
Claim 60 is newly added.
Claims 1, 25-29, 31, 47, 49-58 and 60 have been examined.
Claims 1, 25-29, 31, 47, 49-58 and 60 are allowed.
Priority
	Priority to CON PCT/IB2021/000005 filed on 01/07/2021, which claims priority to application 62/959738 01/10/2020 is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/03/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Withdrawn Claim Rejections - 35 USC § 112
Response to Applicant’s Arguments
	The rejection of claims 1, 25-29, 31, 47, and 49-58 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the amendments.
	The rejection of claims 48 and 59 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is moot since the claims are canceled. 
	
Withdrawn Claim Rejections - 35 USC § 103
Response to Applicant’s Arguments
	The rejection of claims 1, 25, 27-29, 31, 47, 49-53 and 56-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alster et al. (US Patent 9463201, Published 10/11/2016) in view of Whitten et al. (US Patent Application Publication 2008/0318939 A1, Published 12/25/2008) is withdrawn in view of the amendments.
	The rejection of claims 48 and 59 under 35 U.S.C. 103 as being unpatentable over Alster et al. (US Patent 9463201, Published 10/11/2016) in view of Whitten et al. (US Patent Application Publication 2008/0318939 A1, Published 12/25/2008) is moot since the claims are canceled. 
The rejection of claims 1, 25-29, 47, 49-53 and 56-58 under 35 U.S.C. 103 as being unpatentable over Galia (US Patent 3236730, Published 02/22/1966) in view of Alster et al. (US Patent 9463201, Published 10/11/2016) and Whitten et al. (US Patent Application Publication 2008/0318939 A1, Published 12/25/2008) is withdrawn in view of the amendments.
The rejection of claims 48 and 59 nder 35 U.S.C. 103 as being unpatentable over Galia (US Patent 3236730, Published 02/22/1966) in view of Alster et al. (US Patent 9463201, Published 10/11/2016) and Whitten et al. (US Patent Application Publication 2008/0318939 A1, Published 12/25/2008) is moot since the claims are canceled. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art (Inoue et al. (International Application Published Under the PCT WO 2016/196989 A1, Published 12/08/2016)) teaches ophthalmic ointments tend to be limited to night-time administration as application generally causes lengthy blurred vision (page 2, lines 13-18). However, Applicant has unexpectedly found that application of the instantly claimed composition in and around the eye at bedtime and/or nighttime has significantly reduced adverse events including burning and stinging compared to application that includes daytime administration. Therefore, claims 1, 25-29, 31, 47, 49-58 and 60 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI SOROUSH/Primary Examiner, Art Unit 1617